Citation Nr: 1147450	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  06-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg or knee disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for a right ankle disability. 

5.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression.

 6. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2006 and January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims were previously before the Board in October 2009 and remanded for further development and adjudication.  There has been substantial compliance with the remand directives with regard to the claims for a right leg or knee disability, right ankle disability, sinusitis, and prostate cancer, and those issues are ready for appellate disposition.  However, for reasons hereinafter explained, the claims for bilateral hearing loss and an acquired psychiatric disability must once again be remanded for further development and adjudication.

During the pendency of the appeal, the RO granted the claim for tension headaches.  See Rating Decision dated in September 2010.  As such, there no longer remains a claim in controversy.

As noted above, the claims for bilateral hearing loss and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  A right knee disability, namely chondromalacia was incurred during the Veteran's active duty service; the Board finds the Veteran's continuity of symptomatology with respect to the right knee following service to be credible.
 
3.  Chronic sinusitis was incurred during the Veteran's active duty service; the Board finds the Veteran's continuity of symptomatology with respect to sinusitis following service to be credible.

4.  The Veteran did not serve in the Republic of Vietnam; the Veteran is not shown to have manifested prostate cancer in service or for many years thereafter; prostate cancer is not shown to be due to a documented injury or other event of the Veteran's active military service.

5.  The Veteran is not shown to have manifested a chronic right ankle condition in service or for many years thereafter; right ankle tendonitis is not shown to be due to a documented injury or other event of the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The Veteran does have a right knee disability, namely chondromalacia, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The Veteran does have chronic sinusitis due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The Veteran does not have prostate cancer due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.   38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  The Veteran does not have a right ankle disability due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in October 2005, September 2006, and December 2009  VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice regarding all issues was afforded by letter in December 2009 followed by readjudication of the issues.  Moreover, with respect to the claim for a right ankle disability, the RO provided VCAA notice to the Veteran in October 2005, which was prior to the February 2006 rating decision denying the claim.  With respect to the claim for prostate cancer, the RO provided VCAA notice to the Veteran in September 2006, which was prior to the January 2007 rating decision denying the claim.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  Letters dated in September 2006 and December 2009 gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, post-service VA and private medical records, Social Security Administration (SSA) records, reports of VA examination and addendum opinions, and statements of the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Veteran submitted an article regarding chondromalacia after the March 2011 supplemental statement of the case (SSOC) was issued.  The Veteran waived initial RO adjudication of the newly submitted evidence.  As such, Remand for preparation of an SSOC is not necessary.  38 C.F.R. § 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. 
Criteria

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Right Leg or Knee Disability

The Veteran contends that he is entitled to service connection for a right leg or knee disability.  Specifically, he asserts that he injured his right knee during service and that he has suffered from right leg problems since his discharge from service.  

The Board has considered the Veteran's contentions in light of the evidence of record and the applicable law,  and finds that the weight of such evidence is at least in approximate balance, and the Board therefore will grant service connection for a right knee disability, namely chondromalacia, on a direct causation basis.  
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

In this regard, service treatment records show the Veteran reported right leg discomfort in July 1974.  He indicated he had a weird feeling in his posterior thigh.  He was diagnosed with questionable strain.  The Veteran first complained of knee popping in February 1975.  In May 1977, the Veteran informed treatment providers that he had right leg problems.  Specifically, he complained that his right leg gave out while playing basketball.  X-rays were negative.  He also complained of right lower leg pain while running in May 1977.  The April 1979 separation examination was negative for a right knee disability. 

As there was no diagnosed chronic right knee condition during service, a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In the instant case, the Board believes this has been met.  

Post-service, the Veteran complained of right thigh pain in August 2001 and chronic right leg pain in October 2001.  He was treated for knee pain in September 2003.  A magnetic resonance imaging (MRI) dated in September 2003 showed medial and lateral meniscus tears.  On bone scan in September 2003, the right tibia lit up.  The provider noted the Veteran had an old basketball injury at the site. 

A September 2004 statement from a nurse practitioner shows the Veteran had right knee meniscus damage. VA outpatient treatment records dated in October 2004 document complaints of right knee pain.   In September 2005, VA treatment providers noted right knee pain associated with a cartilage tear in service.  

Private treatment notes from Dr. AK show the Veteran sought treatment for right knee pain in May 2005.  A bone scan was suggestive of osteoarthritis of the right knee.  Records from Orthopaedic Associates show the Veteran complained of right knee pain, popping, grinding, and instability.  The provider indicated it was possibly an old sports injury.  

Additional VA outpatient treatment records dated in April 2005 show treatment for knee pain secondary to a meniscus tear.  The Veteran treated for knee pain in August 2005, leg problems in September 2005, and knee pain again in November 2005.

Upon VA examination in March 2010, the Veteran reported right knee problems beginning on active duty while participating in sporting events such as basket ball and martial arts.  The Veteran endorsed pain, clicking, and popping of the knee.  The Veteran was diagnosed with right knee chondromalacia with very minimal spurring.  The examiner opined that chondromalacia was not related to service as there was no treatment for the right knee in service; however, as delineated above, this is not entirely accurate.  There was no change in opinion in the November 2010 addendum. 

The Veteran is clearly asserting that he had continued or ongoing problems with his right knee since service, these statements are found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  Significantly, right knee problems were noted in service and the Veteran has continued to seek treatment for his right knee since his discharge from service, albeit with a gap in treatment after his discharge.  Thus, the Veteran's current assertions of his having had chronic right knee problems since service are consistent with his own actions and the overall record.

Based on the evidence of record, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, ordering another VA examination; however, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Service treatment records contain reports of right knee popping and right leg problems.  The Veteran has asserted that he had continued or ongoing right knee problems since service, which have been found credible.  The Veteran is competent to report his symptoms (pain, popping, instability), and thus,   establishes a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, 10 Vet. App. at 74.  

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).   Hence, service connection for a right knee disability, chondromalacia, is warranted.



Sinusitis

The Veteran contends that he is entitled to service connection for sinusitis.  Specifically, he asserts that he first experienced sinus problems during his active duty service and that he has suffered from ongoing sinus problems since his discharge from service.  

The Board has considered the Veteran's contentions in light of the evidence of record and the applicable law,  and finds that the weight of such evidence is at least in approximate balance, and the Board therefore will grant service connection for sinusitis on a direct causation basis.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 519; Brown, 5 Vet. App. at 421.

In this regard, service treatment records show the Veteran complained of sinus drainage and headaches in December 1976.  In April 1979, the Veteran had residual sinus inflammation.  He reported sinus problems in December 1978.  He variously sought treatment for upper respiratory infections.   X-rays in July 1979 were consistent with right maxillary sinusitis.  The April 1979 separation examination was negative for sinusitis.   

As there was no diagnosed chronic sinus condition during service, a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In the instant case, the Board believes this has been met.  

Post-service, chronic sinusitis was listed on the problem list for VA outpatient treatment from 2002 to 2004.  In July 2002, the Veteran reported a history of constant nasal congestion and frequent discharge.  Chronic rhinitis was diagnosed at that time; however, an August 2002 computerized tomography (CT) scan showed bilateral maxillary sinus disease.  In March 2003, the Veteran was treated for chronic sinusitis.  In May 2005, VA treatment providers noted a sinus infection the week prior.  VA outpatient treatment records dated in February 2006 show a mucous retention cyst in the right maxillary sinus. 
Upon VA examination in March 2010, the examiner felt that sinusitis was not currently present.  The examiner opined that while the Veteran was treated for upper respiratory infections while on active duty and at least one sinus infection, he could find no evidence that chronic sinusitis was incurred while on active duty.  There was no change in opinion in the November 2010 addendum. 

While the examiner felt that sinusitis was not currently present on examination, the Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran is clearly asserting that he had continued or ongoing problems with his sinuses since service, these statements are found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; ; see also Rucker, 10 Vet. App. at 74.  Significantly, sinus problems were noted in service and the Veteran has continued to seek treatment for his sinuses since his discharge from service, albeit with a gap in treatment after his discharge.  Thus, the Veteran's current assertions of his having had chronic sinus problems since service are consistent with his own actions and the overall record.

Based on the evidence of record, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, ordering another VA examination; however, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley, 6 Vet. App. at 59; see also Massey, 
7 Vet. App. at 206-207.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Service treatment records contain reports of  sinus problems.  The Veteran has asserted that he had continued or ongoing sinus problems since service, which have been found credible.  The Veteran is competent to report his symptoms (sinus pain, pressure, drainage, etc.), and thus, establishes a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, 10 Vet. App. at 74.  

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).   Hence, service connection for chronic sinusitis is warranted.


Prostate Cancer 

The Veteran asserts that he is entitled to service connection for  prostate cancer.  In VA Form 646, Statement of Accredited Representative in an Appealed case, the representative contends that the Veteran was exposed to herbicides, namely Agent Orange, during service in Vietnam.  After careful consideration of all procurable and assembled data, the Board finds that service connection for prostate cancer is not warranted on either a direct or presumptive basis.   

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include prostate cancer.  38 C.F.R. § 3.309(e).  This shall have become manifest to a degree of 10 percent or more at any time after service.   38 C.F.R. § 3.307(a)(6)(ii).   "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  

In this case, there is no evidence the Veteran served in the Republic of Vietnam.  The Veteran's service personnel records show he served in Germany from December 1974 to August 1976 and from June 1978 to August 1979.  These records do not show the Veteran served in the Republic of Vietnam.  Therefore, not having served in the Republic of Vietnam, the Veteran is not presumed to have been exposed during his period of service to an herbicide agent.  38 U.S.C.A. § 1116(f).   

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Thus, on this record, the Board shall proceed with determining entitlement to service connection on a direct causation basis.  The Veteran's service treatment records are wholly devoid of treatment, complaints, or diagnoses of prostate cancer or prostate disease.  

Post-service, the first objective evidence of the Veteran having been diagnosed with prostate cancer is in 2003, some 24 years after service.  This absence of evidence of complaints or treatment of prostate cancer until 2003 constitutes negative evidence against the claim because it tends to disprove that prostate cancer was the result of the Veteran's active service.   See Maxson, supra; see also Jordan, supra.   
Significantly, prostate disease and/or cancer were not noted by medical personnel during service or at the time of discharge or for many years thereafter.  The Veteran has not asserted that he has continued or ongoing problems with his prostate since service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker,  10 Vet. App. at 74.  

As prostate cancer was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  

The March 2010 VA examiner opined that adenocarcinoma of the prostate with metastatic disease disability was less likely as not caused by or the result of the Veteran's military service.  The examiner reasoned the Veteran was diagnosed with prostate cancer many years after service.  The examiner additionally concluded that prostate cancer was not related to any genitourinary problems noted during service. 

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Right Ankle Disability

The Veteran contends that he is entitled to service connection for a right ankle disability.  Specifically, he asserts that he injured his right ankle in service and has suffered with right ankle problems since his discharge.  After careful consideration of all procurable and assembled data, the Board finds that service connection for a right ankle disability is not warranted.   

In this regard, the Veteran's service treatment records do show he complained of ankle pain in September 1976.  In June 1977, he twisted his right ankle playing basket ball.  There was full range of motion and no edema.  X-rays were negative for a fracture.  The Veteran was diagnosed with a sprain and given an ace wrap.  In September 1977, the Veteran reported chronic pain in the right foot along the lateral metatarsal and anterior lateral mallelous.  He was diagnosed with right foot pain secondary to old sprains.  He also complained of right ankle weakness secondary to chronic sprains in September 1977.  

The mere fact the Veteran was treated for ankle sprain and pain in service is not enough to establish that a chronic right ankle disability manifested during the Veteran's active duty service.  38 C.F.R. § .303(b).  Notably, there were no further complaints with respect  to the right ankle after 1977 and the April 1979 separation examination was negative for a right ankle disability.
Post-service, the Veteran has not complained of or sought treatment for right ankle problems and/or disability.  To the extent that the Veteran may be asserting that he had continued or ongoing right ankle problems since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, 10 Vet. App. at 74.  Significantly, there was no right ankle disability at the time of discharge and there has been no treatment for right ankle problems since the Veteran's discharge from service.  The Veteran sought treatment for other disabilities since his discharge; however, no mention was made of the right ankle to any treatment provider, either private or VA in the years following his discharge.  Thus, the Veteran's current assertions of his having had chronic right ankle problems since service are not consistent with his own actions (no treatment for right ankle problems since service) and the overall record.

Upon VA examination in March 2010, the Veteran informed the examiner that he was undergoing no treatment for his right ankle.  He presented with subjective complaints of pain, popping, and giving way of the ankle joint.  The Veteran was diagnosed with right ankle tendonitis.  X-rays showed pointing of the medial malleolus, which may be related to previous trauma; however, there was no other arthritic change and the adjacent bone and soft tissue were normal.  The examiner opined that ankle tendonitis was not related to the Veteran's service.  The examiner reasoned that there were two episodes of ankle sprains in service, but no evidence indicating chronicity.  The examiner stated that the two episodes were treated with appropriate conservative care.  

The Veteran's representative argued that the examiner failed to take into account all positive evidence and only mentioned two ankle sprains, when there were more ankle conditions noted in the service treatment records.  The representative further argues that the Veteran presented with chronic pain and complaints of weakness, which was evidence of chronicity.  

The Board finds this argument flawed.  First, there was actually only one objective incident of sprain in service in June 1977.  Previously in September 1976, the Veteran had complained of pain, but a strain was not diagnosed.  In September 1977 the Veteran complained of chronic foot pain, which the examiner did indicate was secondary to old sprains, though none was shown at that time.  However, there were no further ankle complaints after 1977 and the 1979 separation examination was negative.  Moreover, there was no continuity of symptomatology after the Veteran's discharge from service. 

As a chronic right ankle disability was not shown during service and tendonitis with  very minimal arthritis changes was first diagnosed in 2010, which is clearly outside the one-year presumptive period, service connection can only be granted if there is some competent evidence linking the current disability to service.  38 C.F.R. §§ 3.303(c), 3.307, 3.309.  Here, there is no such competent evidence that establishes a relationship between a right ankle disability to an identified injury or other incident of service.  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.     


ORDER

The appeal is granted in part and denied in part as follows:

Entitlement to service connection for a right knee disability, namely chondromalacia, is warranted subject to the controlling regulations governing monetary awards.

Entitlement to service connection for chronic sinusitis is warranted subject to the controlling regulations governing monetary awards.

Entitlement to service connection for prostate cancer is not warranted.

Entitlement to service connection for a right ankle disability is not warranted. 

REMAND

As noted in the Introduction, the claims for bilateral hearing loss and an acquired psychiatric disorder was previously before the Board in October 2009.  At that time, the Board determined that additional notice and evidentiary development was necessary.  

Specifically, the Board found that in order to resolve the claims, a Remand was necessary to obtain a VA medical opinion, which was based on full consideration of the Veteran's assertions and which was supported by a clearly stated rationale.  Barr v. Nicholson, 21 Vet. App.  303, 311 (2007).

The examiner was asked to provide opinions as to whether it was at least likely as not that any diagnosed disability found on examination, including hearing loss and an acquired psychiatric disability, at least as likely first manifested during the Veteran's active duty service or was otherwise casually related to such service.  

The Veteran was afforded a VA audiological examination in March 2010; however, puretone thresholds could not be determined.  The examiner found the results from the audiological evaluation suggestive of unreliable results and should not be used for rating purposes.  In a separate opinion in March 2010, the otolaryngologist indicated that he would not recommend that the Veteran be rescheduled  since any present hearing loss at the present time would be irrelevant.  In a November 2010 addendum opinion, the examiner found that although the Veteran's hearing thresholds could not be determined at examination in March 2010, it was his opinion that any hearing loss found subsequent to the Veteran's service, since it was normal at enlistment and separation, was less likely as not the result of noise exposure during service.

The Board finds the examination and opinion flawed.  The matter must be remanded to schedule the Veteran for another VA audiological examination to determine whether or not the Veteran has any current hearing loss.  Despite the examiner's opinion that any current hearing loss would be irrelevant, a new examination is necessary in order to render a determination on the merits of the claim as service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to the claim for an acquired psychiatric disorder, the Veteran now argues that the condition is secondary to the service-connected tension headaches.  See Informal Hearing Presentation dated in September 2011.  The matter must be remanded to seek an addendum opinion on the matter of secondary causation.  38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should schedule the Veteran for a VA audiological examination to  ascertain the nature and etiology of the claimed bilateral hearing loss.  The examination should include review of the claims file and the new examiner should offer an opinion (supported by a detailed rationale) as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran suffers from hearing loss disability which is causally related to service.  

2. The AMC/RO should seek an addendum opinion from the VA examiner who rendered the March 2010 and November 2010 opinions, if available.  Otherwise, the Veteran must be scheduled for a new psychiatric examination.  The examination should include review of the claims file. 

The examiner should address whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's diagnosed psychiatric disability is proximately due to, or aggravated by the service-connected tension headaches.  If a new examination is in order due to the unavailability of the prior examiner, the new examiner should offer opinions on:

     a) whether it is at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disability is causally related to the Veteran's active duty service?

     b)  whether it is at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disability is proximately due to the now service-connected headache disability?

     c)  whether it is at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disability has been aggravated by the now service-connected headache disability?

The opinions should be supported by a detailed rationale. 

3.  The AMC/RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of any indicated development, the AMC/RO must readjudicate the remaining claims.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


